Citation Nr: 0503118	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-28 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for depression, also claimed 
as bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1979 to March 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Consistent with the VCAA, the Board believes that additional 
evidentiary development is necessary before final 
adjudication of the veteran's claim.

An Appointment of Veterans Service Organization as Claimant's 
Representative (VA Form 21-22), dated in January 1993, 
indicates that the veteran named the Texas Veterans 
Commission as his power of attorney.  It is the most recent 
power-of-attorney form contained in the veteran's claims 
file.  The Board notes that the veteran's January 2000 claim 
originated at the Waco, Texas, RO.  The April 2000 rating 
decision came from the Waco RO.  Thereafter, in his September 
2000 notice of disagreement, the veteran requested that 
jurisdiction over his claim be transferred to Cheyenne, 
Wyoming.  That transfer was completed in October 2000.  
Thereafter, all correspondence regarding adjudication of the 
veteran's claim has been with the RO in Cheyenne.

Throughout the adjudication of the veteran's claim, the 
Cheyenne RO sent copies of all correspondence to the Texas 
Veterans Commission, as the veteran's appointed 
representative.  Thereafter, the RO certified the veteran's 
claim to the Board without giving the veteran's 
representative the opportunity to execute a Statement of 
Accredited Representative in Appealed Case (VA Form 646).

Therefore, the Board finds that a remand is necessary because 
it does not appear that the veteran was afforded his right to 
representation during all stages of his appeal.  VA 
regulations provide that, when a claimant appeals to the 
Board, he "will be accorded full right to representation in 
all stages of an appeal by a recognized organization, 
attorney, agent, or other authorized person."  38 C.F.R. § 
20.600 (2004).  If a claimant appoints a representative, the 
RO is to give the representative an opportunity to execute a 
VA Form 646, prior to certification of the appeal to the 
Board "in all instances."  VA Adjudication Procedure 
Manual, M21-1, Part IV, para. 8.29 (Mar. 24, 2000).  Assuming 
that the veteran is no longer domiciled in Texas, the RO must 
inform the veteran of his right to appoint another 
representative, particularly one that can afford him 
representation in Wyoming.

Furthermore, the Board notes that the service medical records 
associated with the veteran's claims file do not include a 
examination report conducted upon his separation from 
service.  Since the veteran's enlistment examination 
indicates he was psychiatrically normal at that time, and 
service medical records show treatment for possible 
depression and anxiety in December 1979, the Board finds that 
a remand is necessary for the RO to again attempt to locate 
any additional service medical records, including the 
separation examination report, if one exists.

A November 2002 response from the National Personnel Records 
Center indicates it could not locate the veteran's clinical 
records from Community Mental Health at Fort Bliss, Texas, 
for the period of November to December 1979.  The veteran's 
associated service medical records had indicated he received 
such treatment.  Therefore, given VA's inability to locate 
medical records from the veteran's inpatient treatment in 
1979, and notwithstanding the RO's inability to obtain the 
above-mentioned separation examination report, the Board 
finds that the veteran should be afforded a VA examination to 
determine, if possible, whether his diagnosed mental disorder 
began in service or, if it began before service, whether it 
was permanently aggravated by his active duty.

Thus, due process demands that this case be REMANDED to the 
RO for the following action: 

1.  The RO should ensure that all VCAA notice 
obligations continue to be satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other applicable 
legal precedent.

2.  The RO should inform the veteran of his 
right to appoint an accredited representative 
who can provide local representation in 
Wyoming and/or national representation before 
the Board.


3.  The RO should contact the National 
Personnel Records Center and request any 
additional service medical records for the 
veteran, to specifically include the veteran's 
separation examination report, if one exists.

4.  The veteran should be scheduled for an 
appropriate VA examination (e.g., psychiatric) 
to determine the current diagnosis and the 
etiology of any mental disorder found to be 
present.  All indicated tests and studies 
should be performed and all clinical findings 
reported in detail. 

a.  The examiner is requested to provide 
an opinion concerning the etiology of 
any mental disorder found to be present, 
to include whether it is at least as 
likely as not (i.e., to at least a 50-50 
degree of probability) that any 
currently diagnosed mental disorder, to 
include depression and bipolar disorder, 
was caused by military service, 
including findings noted in the 
veteran's service medical records 
(SMRs), or whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).

b.  In rendering the foregoing opinion, 
the examiner is requested to answer the 
following questions: (i) Taking into 
consideration the evidence incorporated 
in the veteran's SMRs and his own 
statements, did a mental disorder exist 
before he entered service in March 1979?  
(ii) If any mental disability was 
incurred before March 1979, was there a 
permanent increase in disability, beyond 
the natural progress of the disorder, 
during the veteran's period of military 
service?


c.  A rationale should be provided for 
all opinions offered.  The veteran's 
claims file must be made available to 
the examiner prior to examination, and 
the examination report should indicate 
whether the veteran's medical records 
were reviewed.

5.  After receiving a response from the 
veteran regarding his representation, or 
waiting an appropriate period of time, the RO 
should readjudicate the veteran's claim for 
service connection.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if he appoints one, should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant action taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the September 2003 statement of the 
case.

6.  The veteran should be afforded an 
opportunity to respond.  If he appoints one, 
his representative should be given a specific 
opportunity to make a presentation, including 
the opportunity to execute a VA Form 646, 
Statement of Accredited Representative in 
Appealed Case, prior to certification of the 
veteran's appeal to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


